DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 5/4/2022 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Figures 2 and 3 contain flowcharts in which there are boxes without text.  Empty boxes and boxes with only numbers are not acceptable 37 CFR 1.84.  The text which represents the boxes must be provided so that one can understand the figures without referring to the specification.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
While the prior art provides methods and systems for controlling an elevator wherein position and speed detection is utilized, the prior fails to disclose or teach the present invention.  Specifically, the prior art fails to disclose a method of controlling an elevator system, wherein the elevator system comprises: a hoistway; at least one elevator car configured for moving along the hoistway; at least one positional sensor arranged at a .








Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





MTF
3/11/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837